Case: 20-50035     Document: 00515700474         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 8, 2021
                                  No. 20-50035
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salah Said Omar El-Hennawi,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:17-CR-266-1


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
          Salah Said Omar El-Hennawi appeals the guidelines sentence of 100
   months of imprisonment imposed following his conviction for conspiracy to
   possess with intent to distribute synthetic marijuana. He generally argues
   that the district court erred by failing to consider sentences imposed on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50035      Document: 00515700474          Page: 2     Date Filed: 01/08/2021




                                    No. 20-50035


   defendants named in an indictment returned in the Eastern District of Texas.
   More specifically, he asserts that the conspiracy charged in the Eastern
   District indictment and the conspiracy charged in the indictment returned in
   the Western District of Texas to which he pleaded guilty were related and
   together comprised a single conspiracy. He argues that the district court’s
   failure to consider the sentences imposed on the defendants named in the
   Beaumont indictment created unwarranted sentencing disparities under 18
   U.S.C. § 3553(a)(6).
          Section 3553(a)(6) instructs the district court to consider “the need to
   avoid unwarranted sentence disparities among defendants with similar
   records who have been found guilty of similar conduct,” but it “requires the
   district court to avoid only unwarranted disparities between similarly situated
   defendants nationwide.” United States v. Guillermo Balleza, 613 F.3d 432, 435
   (5th Cir. 2010). “[I]t does not require the district court to avoid sentencing
   disparities between co-defendants who might not be similarly situated.” Id.
          To the extent that the district court could consider the sentences
   imposed on the defendants who were prosecuted in the Eastern District of
   Texas and identified by El-Hennawi as being leaders of the purported
   overarching conspiracy, it did not procedurally err in declining to do so. The
   district court was not required to consider the unsworn allegations of defense
   counsel regarding the scope of the conspiracy and El-Hennawi’s culpability
   relative to that of his putative co-conspirators.         See United States v.
   Landreneau, 967 F.3d 443, 454-55 (5th Cir. 2020); United States v. Torres-
   Magana, 938 F.3d 213, 217 (5th Cir. 2019). Further, the plea agreements and
   factual resumes for the putative co-conspirators were publicly available at the
   time of El-Hennawi’s sentencing and contain sufficient reliable information
   to establish that those defendants were not similarly situated for a variety of
   reasons. See United States v. Cedillo-Narvaez, 761 F.3d 397, 406 (5th Cir.
   2014); Guillermo Balleza, 613 F.3d at 435; see also United States v. Brandon,



                                          2
Case: 20-50035    Document: 00515700474         Page: 3   Date Filed: 01/08/2021




                                 No. 20-50035


   965 F.3d 427, 430 n.1 (5th Cir. 2020). Accordingly, the judgment of the
   district court is AFFIRMED.




                                      3